Citation Nr: 0839983	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability of the 
musculoskeletal system (also claimed as back condition).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for miscellaneous 
neurological leg condition (claimed as bilateral leg 
condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1991 
to May 1991.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In support of his claim, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript is associated 
with the record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim to reopen 
previously denied claims for service connection for hearing 
loss, a skin condition, a back condition, and bilateral leg 
condition, the Board finds that additional development of the 
evidence is required.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
The duty to assist includes obtaining missing service 
treatment records (STRs), missing service personnel records 
(SPRs), and VA treatment records.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  When STRs, SPRs, VA records, or 
records from another government agency are missing, VA has a 
heightened duty to satisfy the duty to assist.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's...records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In this regard, the Board observes that the current claims 
file is a rebuilt folder because the original claims file has 
been lost.  However, the file only has been partially 
rebuilt, as the Board notes that the veteran's original claim 
for service connection for hearing loss, a skin condition, a 
back condition, and bilateral condition; the final RO rating 
decision associated with that claim; and any and all 
evidentiary and adjudicative documents associated with the 
original claim are missing.  Also missing are the veteran's 
STRs; the veteran's SPRs, which are needed to verify the 
veteran's periods of active duty, active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA); VA 
treatment records; and lay statements from the veteran's two 
brothers and daughter to VA regarding the veteran's medical 
conditions.  

Aside from a December 2005 response from the National 
Personnel Records Center (NPRC) indicating that the veteran's 
STRs had been sent to VA and that his service had been 
modified as indicated, there is no evidence in the claims 
folder that the RO made any attempts to obtain any of the 
records when rebuilding the claims folder.  In this regard, 
the veteran has identified several missing documents that the 
RO should attempt to obtain.  First, from the veteran's 
August 2005 claim to reopen service connection, it appears 
that the veteran initially filed his claim for service 
connection, or the RO issued its initial (now final) rating 
decision denying service connection, in 1996.  Second, during 
his June 2008 hearing, the veteran further identified the 
dates and locations of medical treatment he received during 
and post-service, and also indicated that lay statements had 
been submitted by family members as support of his original 
claim for service connection for his various medical 
conditions.  He also identified additional periods of active 
service, ACDUTRA and/or INACDUTRA that need to be verified.  
Specifically, the veteran indicated that he served on active 
duty from August 1976 to January 1978 and from January 1991 
to May 1991; was in the National Guard from 1984 to 1988; and 
served various periods of ACDUTRA and/or INACDUTRA that need 
to be verified in order to ascertain whether the veteran's 
injuries, if any, were incurred during any of these periods.  
The veteran further indicated that he received the following 
treatment: (1) in-service treatment for his legs at Fort 
Jackson, South Carolina, from 1976 to 1978; (2) in-service 
treatment for his ears and skin at a field hospital in 
Dhahran, Saudi Arabia, while on active duty from January 1991 
to May 1991; (3) post-service treatment and a VA examination 
from the VA medical center (VAMC) in Memphis, Tennessee, 
sometime during the period of 1991 to 1994; (4) post-service 
treatment from the VAMC in Albuquerque, New Mexico, from 1992 
to 1993; and (5) post-service treatment from the VAMC in 
Little Rock, Arkansas, possibly from 1993 to the present. 

For the reasons stated above, a remand is necessary to obtain 
the evidence needed to make a decision, including the 
evidence that is indicated to exist, but is no longer a part 
of the veteran's current claims folder.  On remand, a more 
thorough search for the original claims file is in order, and 
if necessary, alternate sources should be utilized to 
reconstruct the above listed records that were formerly 
associated with the claims folder.  The RO should document 
any search and/or reconstruction methods utilized.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct another search 
of its own facility in an attempt to 
locate the original claims file.  The 
correct claim number (as captioned in this 
decision) should be used in the search for 
the claims file.  Documentation of the 
search efforts should be made and 
associated with the claims file.

2.  If the original claims file cannot be 
obtained, the RO should attempt to 
reconstruct all of the missing records, to 
the extent possible.  The RO's attempts to 
reconstruct the missing folder should 
include securing the missing evidence 
listed above, namely, the veteran's 
original claim for service connection and 
the RO's rating decision from 1996 or 
earlier and any and all adjudicative 
documents associated with that claim.  In 
addition, attempts should be made to 
obtain the veteran's DD Form 214; his STRs 
or any morning sick reports associated 
with the veteran, including in-service 
treatment for his legs at Fort Jackson, 
South Carolina, from 1976 to 1978, and in-
service treatment for his ears and skin at 
a field hospital in Dhahran, Saudi Arabia, 
while on active duty from January 1991 to 
May 1991; his SPRs or any service 
personnel documentation from the U.S. Army 
showing the veteran's periods of active 
service, ACDUTRA, and/or InACDUTRA; post-
service treatment and a VA examination 
from the VAMC in Memphis, Tennessee, 
sometime during the period of 1991 to 
1994; post-service treatment from the VAMC 
in Albuquerque, New Mexico, from 1992 to 
1993; post-service treatment from the VAMC 
in Little Rock, Arkansas, from 1993 to the 
present; and lay statements from the 
veteran's two brothers and daughter.  All 
reconstruction efforts must be documented 
and associated with the claims file along 
with additional procedures that the RO 
finds appropriate for reconstructing the 
claims file.  If no records are available, 
documentation to that effect is required 
and should be associated with the file.

3.  After completion of the above, the AOJ 
should readjudicate the veteran's claims.  
If any determination remains unfavorable 
to the veteran, he and should be provided 
with a supplemental statement of the case.  
The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




